Citation Nr: 1403644	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-42 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of compensation benefits from the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota, which effectuated a December 2009 proposal to find the Veteran incompetent.

The Veteran presented testimony before the undersigned at a May 2012 videoconference hearing, and a transcript of this hearing has been associated with the record.


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2013).  When reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, that doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102 (2013).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetence without a definite expression regarding the question by the responsible medical authorities.  Determinations as to incompetence should be based on all the evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetence.  38 C.F.R. § 3.353(c) (2013).

The Veteran is in receipt of a 100 percent rating for an organic mental disorder with psychotic and depressive features, a 50 percent rating for a craniotomy defect, a 30 percent rating for cerebral contusion with headaches, a 30 percent rating for left eye central diplopia, and 10 percent for varicose veins.

In November 2009, the Veteran's treating psychiatrist and advanced practice nurse opined that the Veteran was incompetent to manage his own funds and was in urgent need of a fiduciary or conservator.  The letter noted that the Veteran had serious financial problems, and he reported that he owed $65,000 in credit card debt.  The letter indicated that the psychiatrist did not know the full extent of the Veteran's debts because he kept his spending private, especially after he was confronted regarding his compulsive spending and gambling activities in September 2005.  The letter noted that the Veteran and his wife almost divorced over the issue.  Based upon that evidence, the RO issued a rating decision in December 2009 proposing a finding of incompetency.  In March 2010, the RO issued a rating decision finding the Veteran to be incompetent to handle the disbursement of funds.  

In May 2010, the Veteran was provided with an initial field examination.  The field examiner noted that the Veteran was independent in his activities of daily living, and his hygiene appeared good.  The examiner observed the Veteran and his spouse to be very pleasant and alert.  They informed the field examiner that over the last several years, the Veteran had acquired and paid off approximately $500,000 in debt from shopping.  The Veteran and his spouse stated that he had cashed in retirement accounts and mutual funds to make purchases and pay off debt.

The Veteran was fully oriented to time, place, and events.  The Veteran spoke coherently and answered the field examiner's questions correctly.  The field examiner noted that the Veteran and his wife did not co-mingle their income due to the Veteran's spending habits.  The Veteran's spouse was concerned about him acquiring more credit debt without her knowledge.  The Veteran and his spouse noted that he had attended many support groups for his spending issues, such as Debtors Anonymous, but he was still having problems.  The field examiner opined that the Veteran's condition was likely to remain static due to his age and ongoing medical and mental health treatment.  The Veteran was able to state his sources of income and the amounts.  The field examiner opined that the Veteran should not handle his VA income because of the Veteran's admitted overspending and his family's concerns about his spending habits and debt.  The Veteran's home was in good repair and was located in a suburban, middle-class neighborhood.  The Veteran's needs were being met.  The Veteran was noted to have credit card debt totaling approximately $43,500.

In a February 2011, the Veteran was independent in his activities of daily living.  The Veteran's spouse was concerned about additional credit cards arriving at the house, the Veteran spending money, and the Veteran's failure to pay many of the utility bills.  The Veteran admitted that he had obtained additional credit cards and was using the credit cards for purchases.  The Veteran became very upset when questioned about the new cards and his spending habits.  The Veteran eventually calmed down and admitted that he was only harming himself and his marriage by continuing to obtain credit and spending without informing his spouse.  The Veteran was fully oriented to time, place, and events.  The Veteran spoke coherently and answered all of the field examiner's questions correctly.  The field examiner opined that the Veteran's condition was likely to remain static due to his age and his ongoing medical and mental health treatment.  The field examiner opined that the Veteran should not handle his VA income due to the Veteran's continued use of credit, his wife's concerns about his spending, and his failure to pay utility bills.  The Veteran claimed to attend an Overspenders Anonymous meeting, but the Veteran's spouse was doubtful as to whether or not he actually attended such meetings.  

In February 2012, the Veteran's spouse stated that she believed that she and the Veteran could manage their household finances to their mutual benefit.  The Veteran's spouse stated that the Veteran had attended weekly Debtors Anonymous meetings since April 2011.  The Veteran's spouse indicated that the Veteran had let go of his need to collect things.  The Veteran's spouse stated that the Veteran was better able to understand triggers for his compulsive behavior, that he better handled disagreement, and he clarified his concerns.  The Veteran accepted greater responsibility for his behaviors as choices that had an impact on others.  The Veteran's spouse was more trusting of the Veteran's choices to act with good intentions.

In May 2012, the Veteran participated in a videoconference hearing before the undersigned.  The Veteran's representative stated that as of September 2011, the Veteran's debts had been cleared.  The Veteran's representative noted that the Veteran filed taxes for his family, organized his medicines, and provided debt counseling at a nearby correctional facility.  The Veteran and his spouse both attested to his improved responsibility with household finances.

A presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c) (2013).  After considering the totality of the record, the Board finds the presumption is not overcome, and the Veteran is found competent to handle his own funds.  The record shows that the Veteran has been able to independently attend to activities of daily living throughout the appeal.  Other than the November 2009 letter from the Veteran's treating mental health clinicians, the Board observes no medical evidence suggesting that the Veteran is incompetent for the purpose of receiving VA compensation benefits, although the field investigations also suggested an inability to competently handle funds.  The Board has considered the Veteran's own conduct during the appeal period, during which time he demonstrated the mental capacity to perfect an appeal to the Board on the RO's incompetency finding.  The Veteran's written submissions to the Board have been relevant and cogent, and the Veteran's testimony before the undersigned was credible and consistent with the remainder of the evidence of record.  The Board has also considered the recent evidence of record in which the Veteran's spouse attests to his improved financial competency.

Overall, the Board finds that the evidence establishes that the Veteran has demonstrated competency to manage his own funds without limitation for the entire appeal period.  Therefore, the appeal is granted.


ORDER

The Veteran's claim of competency for the purpose of direct receipt of VA compensation benefits is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


